Case 1:19-cr-00630-PAC Document 32
                                31 Filed 11/16/20
                                         11/12/20 Page 1 of 2




                                             11/16/2020
                                             The November 16 conference is
                                             adjourned to January 14, 2021 at
                                             12 noon. Time will be excluded
                                             through January 14, 2021. SO
                                             ORDERED.
      Case 1:19-cr-00630-PAC Document 32
                                      31 Filed 11/16/20
                                               11/12/20 Page 2 of 2




our application for a deferred prosecution to the Government.

       Thank you for your consideration.


                                            Respectfully submitted,

                                                    /s/

                                            Anthony Cecutti




                                           2
